Name: Council Regulation (EEC) No 411/87 of 9 February 1987 opening, allocating and providing for the administration of Community tariff quotas for certain fishery products, salted, falling within subheadings ex 03.02 A I b) and ex 03.02 A II a) of the Common Customs Tariff (1987)
 Type: Regulation
 Subject Matter: fisheries;  foodstuff;  tariff policy
 Date Published: nan

 No L 42/8 Official Journal of the European Communities 12. 2 . 87 COUNCIL REGULATION (EEC) No 411/87 of 9 February 1987 opening, allocating and providing for the administration of Community tariff quotas for certain fishery products , salted, falling within subheadings ex 03.02 A I b) and ex 03.02 A II a) of the Common Customs Tariff (1987) presentation or method of preservation ; whereas, for these products, the percentage shares of the initial partici ­ pation in the quota volumes can thus be established as follows : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, ex 03.02 A I b) ex 03.02 A II a) Benelux 1,63 0,04 Denmark 1,68 0,08 Germany 2,89 0,08 Greece 16,71 1,02 France 29,03 4,13 Ireland 0,03 0,04 Italy 46,46 95,57 United Kingdom 1,57 0,04Whereas the Community has undertaken to open annual duty- free Community tariff quotas for cod, whole, salted, and fillets of cod, salted, falling within subheadings ex 03.02 Alb) and ex 03.02 A II a) of the Common Customs Tariff, and for 1987 within the limits of 6 000 and 4 000 tonnes respectively ; whereas the benefit of the first of these is provided for fish of the 'Gadus morhua' species ; whereas, therefore, it is necessary to open on 1 January 1987 the tariff quotas in question and to allocate them among the Member States ; Whereas, to take account of the possible import trends for these fish, the quota volumes should be divided into two instalments, the first being allocated between the Member States and the second held as a reserve to cover any subse ­ quent requirements of Member States which have used up their initial share ; whereas, to give importers some degree of certainty, the first instalment of the tariff quotas should be fixed at a high level , which in this case , could be approximately 60 % of the amount of the quota volumes ; Whereas equal and continuous access to the quota should be ensured for all Community importers and the rate of levy for the tariff quota should be applied consistently to all imports until the quota is used up ; whereas, in the light of the principles outlined above, a Community tariff arrangement based on an allocation between the Member States would seem to preserve the Community nature of the quota ; whereas, to represent as closely as possible the actual development of the market in the product in ques ­ tion, the allocation should follow proportionately the requirements of the Member States calculated both from statistics of imports from third countries during a repre ­ sentative reference period and according to the economic outlook for the tariff year in question ; Whereas initial shares may be used up at different rates ; whereas, to avoid disruption of supplies on this account, it should be provided that any Member State which has almost used up its initial share should draw an additional share from the reserve ; whereas each time its additional share is almost used up a Member State should draw a further share and so on as many times as the reserve allows ; whereas the initial and additional shares should be valid until the end of the quota period ; whereas this form of administration requires close collaboration between the Member States and the Commission and the Commission must be in a position to keep account of the extent to which the quotas have been used up and to inform the Member States accordingly ;Whereas, however, the products in question are not as such separately specified in the statistical nomenclatures ; whereas it has therefore not yet been possible to obtain sufficiently precise and representative figures ; whereas, therefore, figures should be based on statistics of imports from third countries which do not benefit from a tariff preference of cod and cod fillets whatever their species, Whereas if, at a given date in the quota period , a consi ­ derable quantity of a Member State 's initial share remains unused it is essential that such State should return a signi ­ ficant proportion thereof to the reserve, in order to 12. 2. 87 Official Journal of the European Communities No L 42/9 HAS ADOPTED THIS REGULATION :prevent a part of the Community tariff quota from remai ­ ning unused in one Member State while it could be used in others ; Article 1 Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any measure concerning the adminis ­ tration of the shares allocated to that economic union may be carried out by any one of its members, 1 . From 1 January to 31 December 1987 the Common Customs Tariff duty on the following products shall be suspended at the level and within the limit of the Community tariff quotas shown herewith : Order No CCT heading No Description Quota volumein tonnes Rate of duty in % 09.1807 09.1809 ex 03.02 A I b) ex 03.02 A II a) Cod of the species Gadus morhua, whole, salted Fillets of cod, salted 6 000 4 000 0 0 2. Imports of the products in question may not be charged against these tariff quotas referred to in paragraph 1 if they are already free of customs duties under other preferential tariff arrangements . Article 2 1 . The Community tariff quotas referred to in Article 1 shall be divided into two instalments. 2 . A first instalment, of 3 500 and 2 450 tonnes respec ­ tively, shall be allocated among the Member States ; the shares, which, subject to Article 5, shall be valid from 1 January to 31 December 1987, shall be as follows : Article 5, it shall forthwith by notifying the Commission, draw a second share, to the extent that the reserve so permits, equal to 10 % of its initial share, rounded up as necessary to the next whole number. 2. If a Member State, after exhausting its initial share, has used 90 % or more of the second share drawn by it, that Member State shall forthwith, in the manner and to the extent provided in paragraph 1 , draw a third share equal to 5 % of its initial share, rounded up as necessary to the whole ¢ number. 3 . If a Member State, after exhausting its second share, has used 90 % or more of the third share drawn by it, that Member State shall , in the manner and to the extent provided in paragraph 1 , draw a fourth share equal to the third. This process shall apply until the reserve is used up . 4. By way of derogation from paragraph 1 , 2 and 3 , a Member State may draw shares lower than those specified in those paragraphs if there are grounds for believing that those specified may not be used in full . Any Member State applying this paragraph shall inform the Commis ­ sion of its grounds for so doing. (tonnes) ex 03.02 A I b) ex 03.02 A II a) Benelux 57 1 Denmark 59 2 Germany 101 2 Greece 585 25 France 1 016 101 Ireland 1 1 Italy 1 626 2317 United Kingdom 55 1 Article 4 Additional shares drawn pursuant to Article 3 shall be valid until 31 December 1987. 3 . The second instalment, of 2 500 and 1 550 tonnes respectively, shall constitute the corresponding reserve . Article 5 Member States shall , not later than 1 October 1987, return to the reserve the unused portion of their initial share which, on 15 September 1987, is in excess of 20 % of the initial volume. They may return a greater portion if there are grounds for believing that it may not be used in full . Article 3 1 . If a Member State has used 90 % or more of its initial share as fixed in Article 2 (2), or of that share minus any portion returned to the reserve pursuant to No L 42/ 10 Official Journal of the European Communities 12. 2. 87 Member States shall , not later than 1 October 1987, notify the Commission of the total quantities of the product in question imported up to and including 15 September 1987 and charged against the Community quota and of any portion of their initial shares returned to the reserve. Article 6 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 and 3 and shall, as soon as the information reaches it, inform each State of the extent to which the reserve has been used up . It shall , not later than 5 October 1987, inform the Member States of the amount still in reserve, following any return of shares pursuant to Article 5. It shall ensure that the drawing which exhausts the reserve does not exceed the balance available, and to this end shall notify the amount of that balance to the Member State making the last drawing. Article 7 1 . The Member States shall take all appropriate measures to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that importation may be charged without interruption against their accu ­ mulated shares of the Community quota. 2. The Member States shall ensure that importers of the product in question have free access to the shares allocated to them. 3 . The Member States shall charge imports of the product in question against their shares as and when the product is entered with the customs authorities for free circulation. 4. The extent to which a Member State has used up its share shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 8 The Member States shall , not later than the 15th day of the months of April and July, communicate to the Commission statements of charges effected on their shares during the first and second quarters, respectively. At the request of the Commission, they shall communi ­ cate statements of charges for shorter periods and these statements must be forwarded within 10 days from the end of each period. Article 9 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 10 This Regulation shall enter into force on 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 February 1987. For the Council The President P. DE KEERSMAEKER